ELLETT, Justice
(concurring and dissenting) .
I agree with the holding in the main opinion making the landowners liable to the material man. Downard, the contractor, agreed to construct the building for $31,860. He was paid on the contract the sum of $29,179.81. The amount still due him would be $2,680.19. However, if the landowners are required to pay the judgment in favor of Bennett in the amount of $2,221, then they would owe the contractor the difference, or $459.19, together with interest.
If the contractor is required to pay the judgment, then he should recover from the landowners the sum of $2,680.19, which is the balance due on the contract, together with interest thereon.
The trial court gave judgment to Down-ard and against Johnson and Clark for the sum of $1,028.19, interest of $308.40, and costs of $17.50, or a total judgment of $1,354.09.
I dissent from the main opinion insofar as it affirms that part of the judgment.
I think the case should be remanded with directions to make the judgment conform to what is stated above. I would award no costs as between Downard and the Clarks and Johnsons.